DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5, 6, 8, 9, 13, 14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basiri et al. (U.S. 2018/0089011 A1, hereinafter “Basiri”).

 	As to claims 1, 9 and 17, Basiri discloses a method comprising: 
 	identifying, by a device, a synthetic error and a threshold for a usage of a service to trigger injecting the synthetic error (para. [0059]; discloses “ input injection point 810 includes filtering logic configured to identify a request that includes a routing indicator for a failure injection server and to retrieve instructions when such a routing indicator is detected.”) ; 
 	comparing, by the device, the usage of the service to the threshold (para. [0059]; discloses that the criteria when analyzed and compared and is satisfied); 
 	determining, by the device, to inject the synthetic error based on the usage of the service being within the threshold (para. [0059]; discloses “microservice instance 801 can retrieve instructions that enable the injection of a failure, fault, or other error into the operation of that particular microservice instance 801. For example, one such criterion may be that a received request includes a routing indicator associated with a specific failure injection server 740, i.e., the received request is request response 723”);
 	 injecting, by the device responsive to the determination, the synthetic error as a response to a request from the service (para.[0063]; discloses  failure injection server 740 is configured to generate a specified failure, fault, or error, represented by error response 733, whenever request response 723 is transmitted to failure injection server 740. ) ; and 
 	determining, by the device, whether the service handled the synthetic error (para.[0063]; discloses “microservice 524 may or may not receive an expected response from failure injection server 740 when error response 733 is received, depending on whether failure injection server 740 successfully implements correct fallback behavior in response to the injected failure.”).  

 	As to claim 5, Basiri discloses the method of claim 1, further comprising determining, by the device, that the service handled the synthetic error properly responsive to one of the service resuming normal operations within a time period or reporting an error or logging an error (para.[0063]; discloses “failure injection server 740 is configured to generate a specified failure, fault, or error, represented by error response 733, whenever request response 723 is transmitted to failure injection server 740. Suitable failures, faults, or errors that may be generated by failure injection server 740 include: returning no data to a requesting microservice; failing to take any action; pause for a specified time interval before responding to request response 723 (to introduce an unexpected delay into test path 700), “).  

 	As to claim 6, Basiri discloses the method of claim 1, further comprising determining, by the device, that the service did not handle the synthetic error properly responsive to one of the following: the service is unable to recover, the service is unable to resume normal operations, the services fails to log or report an error, communications with the service are impaired or delayed, a user of the service experiences dropouts, delays or errors (para. [0066]; discloses “When microservice 523 does not successfully implement suitable fallback behavior and/or responds to the error response 733 with an unexpected delay or some other additional error, the success rate of request response 743 should be substantially less than the success rate of request response 742, and in many cases is equal to zero.”).  

 	As to claim 8, Basiri discloses the method of claim 1, wherein the service comprises a microservice (para.[0007]; discloses a testing of a microservice).  

 	As to claim 13, Basiri discloses the system of claim 9, wherein the one or more processors are further configured to determine that the service handled the synthetic error properly responsive to one of the service resuming normal operations within a time period or reporting an error or logging an error (para.[0063]; discloses “failure injection server 740 is configured to generate a specified failure, fault, or error, represented by error response 733, whenever request response 723 is transmitted to failure injection server 740. Suitable failures, faults, or errors that may be generated by failure injection server 740 include: returning no data to a requesting microservice; failing to take any action; pause for a specified time interval before responding to request response 723 (to introduce an unexpected delay into test path 700), “).    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
 	As to claim 14, Basiri discloses the system of claim 9, wherein the one or more processors are further configured to determine that the service did not handle the synthetic error properly responsive to one of the following: the service is unable to recover, the service is unable to resume normal operations, the services fails to log or report an error, communications with the service are impaired or delayed, a user of the service experiences dropouts, delays or errors (para. [0066]; discloses “When microservice 523 does not successfully implement suitable fallback behavior and/or responds to the error response 733 with an unexpected delay or some other additional error, the success rate of request response 743 should be substantially less than the success rate of request response 742, and in many cases is equal to zero.”).         

 	As to claim 16, Basiri discloses the system of claim 9, wherein the service comprises a microservice (para.[0007]; discloses a testing of a microservice).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basiri in view of Hassan et al. (U.S. 2018/0316741 A1, hereinafter “Hassan”).

	As to claims 2, 10 and 18, Basiri discloses the method of claim 1, however Basiri does not explicitly disclose the method wherein the usage of the service comprises one of a number of users or a number of connections being less than the threshold.  
 	In an analogous art, Hassan discloses the method wherein (para. [0089]; discloses “ The communication service 124 returns a condition response 212 which indicates a network condition, such as an amount of communication traffic on the network 104, packet quality on the network 104, and so forth. In at least some implementations, the condition response 212 can be generated based on data from the endpoint devices 102. The communication clients 110 on different endpoint devices 102, for example, can observe network conditions, such as based on calls in which the communication clients 110 participate. Accordingly, the communication clients 110 can expose this information to the communication service 124, which can use the information to generate the condition response 212.”)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basiri by create a snapshot of entities and is used in an URI as taught by Hassan in order to help mitigate errors and optimize communication session performance. (Hassan, see para. [0023])

 	As to claims 3, 11 and 19, Basiri-Hassan discloses the method of claim 1, wherein the usage of the service comprises one of a processor or a memory usage being less than the threshold (Hassan, para. [0037]; discloses “transaction based on a network condition discussed herein. The simulation controller 126, for instance, can implement synthetic communication transactions (“synthetic transactions”) that simulate various communication scenarios, such as communication between different instances of the endpoint devices 102” This citation shows that the controller that is processed by the processor can detect levels of usage using synthetic transactions).  

 	As to claims 4, 12 and 20, Basiri-Hassan discloses the method of claim 1, wherein the usage of the service comprises an uptime greater than the threshold. (Hassan, para.[0087]; discloses “various criteria can be applied based on network traffic to determine whether/how to perform a synthetic transaction. Examples of such criteria include whether current network traffic exceeds a pre-specified usage  threshold (e.g., a percentage of network bandwidth capacity), whether allowing a synthetic transaction would cause network usage to exceed an allowed amount of bandwidth usage” )

 	As to claims 7 and 15, Basiri-Hassan discloses the method of claim 1, wherein the request from the service comprises an application programming interface (API) call to another service (Hassan, para. [0040]; discloses “the controller module 130 is configured to utilize the communication API 122 to configure synthetic transactions and to share communication attributes with other entities, such as the endpoint devices 102 and/or the network managers 106.”).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457